DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-22 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the at least one parameter” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Claim 9 was intended to be dependent upon Claim 7 instead of Claim 5.
Claim 11 recites the limitation “the turbine” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Claim 11 was intended to be dependent upon Claim 10 instead of Claim 7.
Claim 20 recites the limitation “the at least one parameter” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Claim 20 was intended to be dependent upon Claim 18 instead of Claim 16.
Claim 22 recites the limitation “the turbine” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Claim 22 was intended to be dependent upon Claim 21 instead of Claim 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhdaneev, US Patent Pub. US 20150167972 A1 (hereinafter Zhdaneev).

Claim 1
Zhdaneev discloses a method for adjusting a composition of an oil and gas flow (Zhdaneev, Para [0009], [0035-38] - - A method for adjusting the parameters/composition of the flare gas/”oil and gas flow”), the method comprising: capturing at least one of image and video data of a flare via a camera (Zhdaneev, Para [0026] - - Capturing image data of a flare exhaust via real time optical spectrometry/camera.); analyzing the at least one of image and video data using a processor to determine properties of gas in the flare (Zhdaneev, Para [0026-27] - - Analyzing image data of a flare exhaust via real time optical spectrometry/camera to determine the properties of the flare gas exhaust.); and controlling at least one of an upstream or midstream operation on the oil and gas flow to modify the composition of the oil and gas flow based on the properties in the flare. (Zhdaneev, Para [0009], [0035-38] - - Adjusting/modify the parameters/composition of the flare gas/”oil and gas flow” upstream from the flare based on flare exhaust analysis results.)

Claim 7
Zhdaneev discloses all the limitations of the base claims as outlined above.
Zhdaneev further discloses the operation of controlling is performed based on an optimization routine to determine at least one parameter to adjust. (Zhdaneev, Para [0009], [0032],  [0035-38] - - The analytical control unit may vary/”optimization routine” the oxidant gas flowrate/parameter and separator parameters to further optimize flare system.)

Claim 12
Zhdaneev discloses a system for adjusting a composition of an oil and gas flow (Zhdaneev, Para [0009], [0035-38] - - A system for adjusting the parameters/composition of the flare gas/”oil and gas flow”), the system comprising:
a camera adapted to capture at least one of image and video data of a flare (Zhdaneev, Para [0026] - - Capturing image data of a flare exhaust via real time optical spectrometry/camera.); a processor in communication with the camera and adapted to receive the at least one of image and video data and analyze analyzing the at least one of image and video data to determine properties of gas in the flare (Zhdaneev, Para [0026-27] - - An analytical control unit with a processor in communication with the optical spectrometry/camera system analyzes image data of a flare exhaust via real time optical spectrometry/camera to determine the properties of the flare gas exhaust.); and a controller in communication with the processor and adapted to control at least one of an upstream or midstream operation on the oil and gas flow to modify the composition of the oil and gas flow based on the properties in the flare. (Zhdaneev, Para [0009], [0023], [0035-38] - - An analytical control unit/controller adjusting/modify the parameters/composition of the flare gas/”oil and gas flow” upstream from the flare based on flare exhaust analysis results.)

Claim 18
Zhdaneev discloses all the limitations of the base claims as outlined above.
Zhdaneev further discloses the operation of controlling is performed based on an optimization routine to determine at least one parameter to adjust. (Zhdaneev, Para [0009], [0032],  [0035-38] - - The analytical control unit may vary/”optimization routine” the oxidant gas flowrate/parameter and separator parameters to further optimize flare system.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdaneev, US Patent Pub. US 20150167972 A1 (hereinafter Zhdaneev) as applied to Claims 1, 7, 12, and 18 above, and in view of Zeng et al, US Patent Pub. US 20130342680 A1 (hereinafter Zeng).

Claim 2
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the camera comprises at least one of a hyper-spectral and a multi-spectral camera.
However, Zeng teaches the camera comprises at least one of a hyper-spectral and a multi-spectral camera. (Zeng, Para [0036] - - A multi-spectral imaging/camera system.)
Zhdaneev and Zeng are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating the multi-spectral imaging system, as taught by Zeng.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure combustion efficiency of specific compounds by using a multi-spectral imaging system, as suggested by Zeng (Abstract).

Claim 6
Zhdaneev discloses all the limitations of the base claims as outlined above.
Zhdaneev further teaches the operation of analyzing is performed to provide estimates of type. (Zhdaneev, Para [0014], [0021]  - - Analysis performed to provide feedback/estimates on the type of flare gas received.)
But Zhdaneev fails to specify the operation of analyzing is performed to provide estimates of type, temperature and composition of the flare.
However, Zeng teaches the operation of analyzing is performed to provide estimates of type, temperature and composition of the flare. (Zeng, Para [0080-81] - - Analysis of the flare gas composition and temperature.)
Zhdaneev and Zeng are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating the analysis of the flare gas composition and temperature, as taught by Zeng.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure combustion efficiency of specific compounds by analysis of the flare gas composition and temperature, as suggested by Zeng (Abstract).

Claim 13
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the camera comprises at least one of a hyper-spectral and a multi-spectral camera.
However, Zeng teaches the camera comprises at least one of a hyper-spectral and a multi-spectral camera. (Zeng, Para [0036] - - A multi-spectral imaging/camera system.)
Zhdaneev and Zeng are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating the multi-spectral imaging system, as taught by Zeng.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure combustion efficiency of specific compounds by using a multi-spectral imaging system, as suggested by Zeng (Abstract).

Claim 17
Zhdaneev discloses all the limitations of the base claims as outlined above.
Zhdaneev further teaches the operation of analyzing is performed to provide estimates of type. (Zhdaneev, Para [0014], [0021]  - - Analysis performed to provide feedback/estimates on the type of flare gas received.)
But Zhdaneev fails to specify the operation of analyzing is performed to provide estimates of type, temperature and composition of the flare.
However, Zeng teaches the operation of analyzing is performed to provide estimates of type, temperature and composition of the flare. (Zeng, Para [0080-81] - - Analysis of the flare gas composition and temperature.)
Zhdaneev and Zeng are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating the analysis of the flare gas composition and temperature, as taught by Zeng.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure combustion efficiency of specific compounds by analysis of the flare gas composition and temperature, as suggested by Zeng (Abstract).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdaneev, US Patent Pub. US 20150167972 A1 (hereinafter Zhdaneev) as applied to Claims 1, 7, 12, and 18 above, and in view of Gurajapu et al, US Patent Pub. US 20200387120 A1 (hereinafter Gurajapu).

Claim 3
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify operation of analyzing is performed via one or more machine learning routines to learn from prior flaring images and videos.
However, Gurajapu teaches operation of analyzing is performed via one or more machine learning routines to learn from prior flaring images and videos. (Gurajapu, Para [0020-23], [0030], Claim 6 - - Analysis is performed using machine learning routines trained/learn from prior flaring images and video.)
Zhdaneev and Gurajapu are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating analysis performed using machine learning routines trained from prior flaring images and video, as taught by Gurajapu.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide monitoring and controlling industrial flare operations in industrial plants to continually provide enhanced levels of control by analysis performed using machine learning routines trained from prior flaring images and video, as suggested by Gurajapu (Para [0017]).

Claim 14
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify operation of analyzing is performed via one or more machine learning routines to learn from prior flaring images and videos.
However, Gurajapu teaches operation of analyzing is performed via one or more machine learning routines to learn from prior flaring images and videos. (Gurajapu, Para [0020-23], [0030], Claim 6 - - Analysis is performed using machine learning routines trained/learn from prior flaring images and video.)
Zhdaneev and Gurajapu are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating analysis performed using machine learning routines trained from prior flaring images and video, as taught by Gurajapu.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide monitoring and controlling industrial flare operations in industrial plants to continually provide enhanced levels of control by analysis performed using machine learning routines trained from prior flaring images and video, as suggested by Gurajapu (Para [0017]).


Claims 5, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdaneev, US Patent Pub. US 20150167972 A1 (hereinafter Zhdaneev) as applied to Claims 1, 7, 12, and 18 above, and in view of Gurajapu et al, US Patent Pub. US 20200387120 A1 (hereinafter Gurajapu) as applied to Claims 3 and 14 above, and in view of Choi et al, US Patent Pub. US 20200311956 A1 (hereinafter Choi).

Claim 5
The combination of Zhdaneev and Gurajapu teaches all the limitations of the base claims as outlined above.  
But the combination of Zhdaneev and Gurajapu fails to specify the machine learning routine comprises at least one Convolutional Neural Network (CNN).
However, Choi teaches the machine learning routine comprises at least one Convolutional Neural Network (CNN). (Choi, Para [0083] - - A machine learning routine uses a convolution neural network (CNN).)
Zhdaneev, Gurajapu, and Choi are analogous art because they are from the same field of endeavor.  They relate to machine learning routines.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above machine learning routine, as taught by Zhdaneev and Gurajapu, and further incorporating the machine learning routine using a convolution neural network, as taught by Choi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide confidence scores for a plurality of categories that the CNN is trained to recognize by having the machine learning routine use a convolution neural network, as suggested by Choi (Para [0104]).

Claim 9
The combination of Zhdaneev, Gurajapu, and Choi teaches all the limitations of the base claims as outlined above.  
The combination of Zhdaneev, Gurajapu, and Choi further teaches the at least one parameter comprises a parameter selected from the group comprising an upstream production operation, a midstream processing facility, and a flare stack. (Zhdaneev, Para [0009], [0032],  [0035-38] - - The analytical control unit may vary/”optimization routine” the oxidant gas flowrate/”flare stack parameter” and separator/”upstream production” parameters to further optimize flare system.)

Claim 16
The combination of Zhdaneev and Gurajapu teaches all the limitations of the base claims as outlined above.  
But the combination of Zhdaneev and Gurajapu fails to specify the machine learning routine comprises at least one Convolutional Neural Network (CNN).
However, Choi teaches the machine learning routine comprises at least one Convolutional Neural Network (CNN). (Choi, Para [0083] - - A machine learning routine uses a convolution neural network (CNN).)
Zhdaneev, Gurajapu, and Choi are analogous art because they are from the same field of endeavor.  They relate to machine learning routines.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above machine learning routine, as taught by Zhdaneev and Gurajapu, and further incorporating the machine learning routine using a convolution neural network, as taught by Choi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide confidence scores for a plurality of categories that the CNN is trained to recognize by having the machine learning routine use a convolution neural network, as suggested by Choi (Para [0104]).

Claim 20
The combination of Zhdaneev, Gurajapu, and Choi teaches all the limitations of the base claims as outlined above.  
The combination of Zhdaneev, Gurajapu, and Choi further teaches the at least one parameter comprises a parameter selected from the group comprising an upstream production operation, a midstream processing facility, and a flare stack. (Zhdaneev, Para [0009], [0032],  [0035-38] - - The analytical control unit may vary/”optimization routine” the oxidant gas flowrate/”flare stack parameter” and separator/”upstream production” parameters to further optimize flare system.)


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdaneev, US Patent Pub. US 20150167972 A1 (hereinafter Zhdaneev) as applied to Claims 1, 7, 12, and 18 above, and in view of Patel et al, US Patent Pub. US 20220234013 A1 (hereinafter Patel).

Claim 8
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the optimization routine is based upon at least two competing objectives. 
However, Patel teaches the optimization routine is based upon at least two competing objectives. (Patel, Para [0099], [0129] - - A compromise/”optimization routine” based on at least two competing objectives.)
Zhdaneev and Patel are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating the compromise based on at least two competing objectives, as taught by Patel.  
One of ordinary skill in the art would have been motivated to do this modification in order to adjust a system based on the importance of an objective by a compromise based on at least two competing objectives, as suggested by Patel (Para [0129]).

Claim 19
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the optimization routine is based upon at least two competing objectives. 
However, Patel teaches the optimization routine is based upon at least two competing objectives. (Patel, Para [0099], [0129] - - A compromise/”optimization routine” based on at least two competing objectives.)
Zhdaneev and Patel are analogous art because they are from the same field of endeavor.  They relate to gas flare monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare monitoring system, as taught by Zhdaneev, and incorporating the compromise based on at least two competing objectives, as taught by Patel.  
One of ordinary skill in the art would have been motivated to do this modification in order to adjust a system based on the importance of an objective by a compromise based on at least two competing objectives, as suggested by Patel (Para [0129]).


Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdaneev, US Patent Pub. US 20150167972 A1 (hereinafter Zhdaneev) as applied to Claims 1, 7, 12, and 18 above, and in view of Hottovy, US Patent Pub. US 20110308482 A1 (hereinafter Hottovy).

Claim 10
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the operation of controlling comprises diverting at least a portion of the oil and gas flow to a turbine.
However, Hottovy teaches the operation of controlling comprises diverting at least a portion of the oil and gas flow to a turbine. (Hottovy, Para [0027], [0030] - - Diverting flare gas/”a portion of the oil and gas flow” into a turbine.)
Zhdaneev and Hottovy are analogous art because they are from the same field of endeavor.  They relate to gas flare systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare system, as taught by Zhdaneev, and incorporating diverting flare gas into a turbine, as taught by Hottovy.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide savings from recovering energy by diverting flare gas into a turbine, as suggested by Hottovy (Para [0006]).

Claim 11
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the turbine produces power for at least one of an upstream operation, a midstream operation, and an unrelated load.
However, Hottovy teaches the turbine produces power for at least one of an upstream operation, a midstream operation, and an unrelated load. (Hottovy, Para [0019], [0027], [0030] - - Diverting flare gas/”a portion of the oil and gas flow” into a turbine to provide power to a plant/”upstream or downstream operation” or to store power/”unrelated load”.)
Zhdaneev and Hottovy are analogous art because they are from the same field of endeavor.  They relate to gas flare systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare system, as taught by Zhdaneev, and incorporating diverting flare gas into a turbine to provide power to a plant or to store power, as taught by Hottovy.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide savings from recovering energy by diverting flare gas into a turbine to provide power to a plant or to store power, as suggested by Hottovy (Para [0006]).

Claim 21
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the operation of controlling comprises diverting at least a portion of the oil and gas flow to a turbine.
However, Hottovy teaches the operation of controlling comprises diverting at least a portion of the oil and gas flow to a turbine. (Hottovy, Para [0027], [0030] - - Diverting flare gas/”a portion of the oil and gas flow” into a turbine.)
Zhdaneev and Hottovy are analogous art because they are from the same field of endeavor.  They relate to gas flare systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare system, as taught by Zhdaneev, and incorporating diverting flare gas into a turbine, as taught by Hottovy.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide savings from recovering energy by diverting flare gas into a turbine, as suggested by Hottovy (Para [0006]).

Claim 22
Zhdaneev discloses all the limitations of the base claims as outlined above.
But Zhdaneev fails to specify the turbine produces power for at least one of an upstream operation, a midstream operation, and an unrelated load.
However, Hottovy teaches the turbine produces power for at least one of an upstream operation, a midstream operation, and an unrelated load. (Hottovy, Para [0019], [0027], [0030] - - Diverting flare gas/”a portion of the oil and gas flow” into a turbine to provide power to a plant/”upstream or downstream operation” or to store power/”unrelated load”.)
Zhdaneev and Hottovy are analogous art because they are from the same field of endeavor.  They relate to gas flare systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above gas flare system, as taught by Zhdaneev, and incorporating diverting flare gas into a turbine to provide power to a plant or to store power, as taught by Hottovy.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide savings from recovering energy by diverting flare gas into a turbine to provide power to a plant or to store power, as suggested by Hottovy (Para [0006]).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the machine learning routine comprises one or more optimization instructions for finding an improved production design or operation parameters that, when executed, produces a ranking of each scenario and its respective effect on flare type, temperature, condition and composition.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a machine learning routine comprises one or more optimization instructions for finding an improved production design or operation parameters that, when executed, produces a ranking of each scenario and its respective effect on flare type, temperature, condition and composition.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the machine learning routine comprises one or more optimization instructions for finding an improved production design or operation parameters that, when executed, produces a ranking of each scenario and its respective effect on flare type, temperature, condition and composition.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a machine learning routine comprises one or more optimization instructions for finding an improved production design or operation parameters that, when executed, produces a ranking of each scenario and its respective effect on flare type, temperature, condition and composition.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arabi et al, US Patent Pub. US 20180266680 A1 relates to claims 1-2, 3, 6, 12-13, 14, and 17 regarding flare monitoring using multispectral cameras, machine learning algorithms using stored data, flare temperature, and flare composition.
Diepenbroek et al, US Patent Pub. US 20080233523 A1 relates to claims 1-2, 3, 6, 12-13, 14, and 17 regarding flare monitoring using multispectral cameras, machine learning algorithms using stored data, flare temperature, type, and flare composition.
Skinner et al, US Patent Pub. US 20120150451 A1 relates to claims 1, 6, 12, and 17 regarding flare monitoring using cameras, flare temperature, and flare composition.
Talasila et al, US Patent Pub. US 20150260397 A1 relates to claims 1, 6, 12, and 17 regarding flare monitoring using cameras, flare temperature, and flare composition.
Pathangay et al, US Patent Pub. US 20150030987 A1 relates to claims 1, 6, 12, and 17 regarding flare monitoring using cameras and flare temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119